                Case 21-80172      Doc 3       Filed 05/06/21   Page 1 of 15




                      UNITED STATES BANKRUPTCY COURT
                     MIDDLE DISTRICT OF NORTH CAROLINA
                           WINSTON SALEM DIVISION


IN RE:                                     )
                                           )
CRC INVESTMENTS LLC,                       )           Case No. 21-80172
                                           )             Chapter 11
               Debtor.                     )

                 MOTION FOR INTERIM AND FINAL ORDERS
              GRANTING AUTHORITY TO USE CASH COLLATERAL


       NOW COMES CRC Investments, LLC (the “Debtor”) and moves the Court
pursuant to §363 of the Bankruptcy Code and Rules 2002 and 4001 of the Federal Rules
of Bankruptcy Procedure as follows:
       1.     The Debtor filed a voluntary petition seeking relief under Chapter 11 of the
Bankruptcy Code on May 6, 2021 and continues in possession of its assets as debtor-in-
possession.
       2.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
1334, and this matter is a core proceeding under 28 U.S.C. § 157(b)(2). Venue is proper
pursuant to 28 U.S.C. §§ 1408 and 1409.
       3.     The Debtor is a North Carolina limited liability corporation that presently
conducts business operations running a hospitality business with lodging and event venue
at CRC Investments, LLC located at 85 Pine Crest Lane, Tryon, North Carolina 28782.
       4.     The Debtor owes income taxes to the Internal Revenue Service (“IRS”)
which is now a secured lien by the IRS.
       5.     Under 26 U.S.C. §6321, the Internal Revenue Service has an inchoate lien
against all property of the Debtor which includes cash collateral.
       6.     Further, in connection with its business operations, the Debtor obtained an
EIDL (Economic Injury Disaster Loan)            from U.S. Small Business Administration
(“SBA”) secured by certain property of the Debtor, summarized as follows:
                  Case 21-80172     Doc 3    Filed 05/06/21     Page 2 of 15




            a. Security Agreement securing the Indebtedness by a lien upon the Debtor’s
            personal property and fixtures, but not limited to accounts, inventory,
            equipment, instruments, including promissory notes, chattel paper, including
            tangible chattel paper and electronic chattel paper, documents, letter of credit
            rights, accounts, including health-care insurance receivables and credit card
            receivables, deposit accounts, commercial tort claims, general intangibles,
            including payment intangibles and software, and as –extracted collateral as such
            terms may from the time to time be defined in the Uniform Commercial Code
            (the “Collateral”).
      7.       The IRS asserts a first priority security interest in the cash collateral of the
Debtor.
      8.       SBA asserts a security interest in the Collateral, the proceeds of which would
constitute “Cash Collateral” as that term is defined in the Bankruptcy Code.
      9.       With respect to the secured claim held by the IRS:
            a. The amount outstanding as of the Petition Date is approximately $509,757.
               51.
            b. The Debtor believes the fixtures to be worth approximately $448,410.00, the
            bank account balance of approximately $8,669.56, and vehicles and equipment
            have a value of approximately $15,000.00.
      10.      With respect to the secured claim held by SBA:
            a. The amount outstanding as of the Petition Date is approximately $126,500.00
            b. The Debtor believes the fixtures to be worth approximately $448,410.00, the
            bank account balance of approximately $8,669.56, and vehicles and equipment
            have a value of approximately $15,000.00.
      11.      The claims held by the IRS and SBA (collectively, the “secured parties”)
have not been scheduled as disputed, unliquidated, or contingent, and the Debtor believes
that the liens and security interest described above are valid, property perfected and not
subject to avoidance. The Debtor reserves for itself, any official committee of unsecured
creditors subsequently created (the “Committee”), and any trustee subsequently appointed
                      Case 21-80172      Doc 3   Filed 05/06/21    Page 3 of 15




in this Chapter 11 proceeding or in any subsequent Chapter 7 proceeding, any and all rights
to challenge, avoid, object to, set aside or subordinate any claims, liens, security interests
or rights of setoff against the Debtor’s property, or the proceeds, profits and income
generated therefrom.
          12.      The Debtor is dependent upon the use of the Cash Collateral to pay on-going
costs of operating the business and insuring, preserving, repairing and protecting all its
tangible assets, and thus has a need for the use of Cash Collateral. If not permitted to use
the Cash Collateral to pay these expenses, reorganization would be rendered impossible,
the going concern value of the business will be lost, and the fair market value of the estate’s
assets will be significantly reduced, resulting in financial loss to all parties in interest. To
the end, the Debtor requests the Court to authorize the use of Cash Collateral as set forth
herein.
          13.      An order substantially in the form attached hereto as Exhibit A (the “Interim
Order”) granting interim relief, followed by a final hearing at some future date selected by
the Court, would not prejudice the rights of the secured parties as (i) the secured parties
would continue to maintain existing liens on all existing collateral and on replacement
collateral as set forth below, and (ii) the use of Cash Collateral would preserve the value
of the estate for the benefit of the secured parties and all other creditors.
          14.      The Debtor offers to provide the secured parties with adequate protection for
the use of its Cash Collateral by:
                a. Limiting the use of Cash Collateral as generally projected in the proposed
                budget attached hereto (the “Budget”) and as set forth in the proposed Interim
                Order, or as may otherwise be approved by the Court after further notice and
                hearing.
                b. Providing to the secured parties, the Bankruptcy Administrator, and any
                Committee subsequently appointed (i) evidence of adequate insurance in effect
                with respect to all insurable property of the estate, and (ii) actual reports on a
                monthly basis by the 21st day of the following month, with the first such report
                   Case 21-80172     Doc 3    Filed 05/06/21   Page 4 of 15




             due June 21, 2021, and (iii) such other financial reports as may be reasonably
             requested from the Debtor by such parties.
       15.      The Debtor seeks authority to use Cash Collateral through and including (i)
the effective date of a confirmed plan of reorganization, (ii) a sale of substantially all of
the assets of the estate, or (iii) the conversion of the case to Chapter 7, whichever may first
occur; provided, however, without further notice and hearing the Debtor may not use Cash
Collateral for any purpose other than (i) operations in the ordinary course of business, (ii)
monthly payments on executory contracts or leases, or (iii) payment of allowed
administrative fees, costs, or expenses.
       16.      The Debtor proposes that in the event the secured parties has any objection
to any of the items paid or provided for as set forth in the monthly reports or other reports
of operations filed or furnished to said creditor, or objects to a proposed budget or to a
specific manner in which Cash Collateral is being used, then said creditor may upon five
(5) business days’ notice to (i) the Debtor, (ii) Debtor’s counsel, (iii) counsel for the
Committee (or if no committee has been appointed, the 20 largest unsecured creditors of
the Debtor as reflected in the Debtor’s Schedules), and (iv) the Bankruptcy Administrator
and opportunity to cure, on an expedited basis:
             a. Seek an order of the Bankruptcy Court restraining such payments or usage
             as not being in conformity with this Motion; or
             b. Seek an order terminating further authority to use Cash Collateral altogether.
       17.      While the Debtor seeks the consent of the secured parties to the use of Cash
Collateral on an interim basis and for the purposes set forth in this Motion, in the absence
of such consent the Debtor asks the Court to authorize such use and to provide adequate
protection to such creditor to the extent the use of Cash Collateral impairs such creditor’s
interest, in a manner and to the extent to be determined by the Court at the hearing on this
Motion.
       WHEREFORE, the Debtor prays the Court for the following relief:
       1.       Enter an Interim Order in the form attached hereto as Exhibit A, after notice
and hearing (i) authorizing the Debtor to use Cash Collateral in an amount to be determined
                 Case 21-80172      Doc 3   Filed 05/06/21    Page 5 of 15




at the interim hearing based upon the Budget attached hereto, and (ii) providing the secured
parties with adequate protection as set forth herein.
       2.     Schedule a further hearing to be held regarding this motion, the Interim
Order, and the Debtor’s request for a final order, after providing such notice as is required
by Rule 4001 of the Federal Rules of Bankruptcy Procedure.
       3.     Such other relief as the Court may deem necessary and proper.


This the 6th day of May, 2021.

                                                  /s/ Joshua H. Bennett
                                                  Joshua H. Bennett, NCSB #32576
                                                  Attorney for Debtor
                                                  BENNETT GUTHRIE PLLC
                                                  1560 Westbrook Plaza Dr.
                                                  Winston-Salem, NC 27103
                                                  Telephone: (336) 765-3121
                Case 21-80172       Doc 3   Filed 05/06/21   Page 6 of 15




                             CERTIFICATE OF SERVICE
        I hereby certify that a copy of the foregoing MOTION FOR INTERIM AND FINAL
ORDERS GRANTING AUTHORITY TO USE CASH COLLATERAL has been served
on all the creditors and interested parties in this case.

William P. Miller, Electronically               Carl Ray and Sharon Caudle, Sr.
Bankruptcy Administrator                        PO Box 3150
                                                Pawleys Island, SC 29585-3150
US Attorney’s Office – MDNC
Nathan.Strup@us.doj.gov                         Chelsea N. Scruggs
                                                PO Box 35
US Attorney’s Office – MDNC                     Zirconia, NC 28790
Civil Division
Fax: (336) 333-5257                             Citibank, N.A.
                                                5800 S. Corporate Place
Alliance Laundry Systems, LLC                   Sioux Falls, SD 57108
PO Box 775840
Chicago, IL 60677                               Credit Bureau
                                                PO Box 26140
Alliance Laundry Systems, LLC                   Greensboro, NC 27402
PO Box 9900
Ripon, WI 54971                                 Employment Security Commission
                                                PO Box 26504
American Express                                Raleigh, NC 27611
PO Box 1270
Newark, NJ 07101-1270                           Internal Revenue Service
                                                Centralized Insolvency
Benjamin K. Ridings                             PO Box 7346
413 W. Finger St.                               Philadelphia, PA 19101-7346
Landrum, SC 29356
                                                Jennifer F. Blackwell
Capital One                                     305 Rubin Wilson Rd.
Bankruptcy Claims                               Mill Spring, NC 28756
PO Box 81083
Charlotte, NC 28272                              Linda J. Darling
                                                201 E. Howard St.
Carl R. Caudle Jr.                              Tryon, NC 28782
PO Box 1322
Flat Rock, NC 28731
               Case 21-80172      Doc 3   Filed 05/06/21   Page 7 of 15




Lora T. Baker                                 Teri M. Clayton
Substitute Trustee                            218 N. Laurel Ave.
Feagan Law Firm, PLLC                         Landrum, SC 29356
60 Walker St., Ste. F
Columbus, NC 28722                            Town of Tryon
                                              301 N. Trade St.
 Michael T. Wolfe                             Tryon, NC 28782
111 East Main St.
Inman, SC 29349                               US Attorney General
                                              US Department of Justice
Monica E. Jones                               950 Pennsylvania Ave. NW
60 Woodland Rd.                               Washington, DC 20530-0014
Tryon, NC 28782
                                              US Attorney’s Office – MDNC
NC Department of Revenue                      Attn: Civil Process Clerk
PO Box 1168                                   101 S. Edgeworth St., 4th Floor
Raleigh, NC 27640                             Greensboro, NC 27401

Polk County Tax Collector                     US Small Business Administration
PO Box 308                                    409 3rd St., SW
Columbus, NC 28722                            Washington, DC 20416

Portfolio Holdings IV-NC, LLC                 US Small Business Administration
Attn: Officer or Managing Agent               2 North Street, Ste. 320
780 Smith Dairy Rd.                           Birmingham, AL 35203
Columbus, NC 28722
                                              Elizabeth Repetti
Rory A. Powell                                Bell Davis & Pitt
280 Pine Crest Lane                           P.O. Box 21029
Tryon, NC 28782                               Winston-Salem, NC 27120-1029

Sam’s Club                                    TD Bank Hendersonville
PO Box 530981                                 535 Greenville Highway
Atlanta, GA 30358                             Henderson, NC 28792

Small Business Administration                 TD Bank
14925 Kingsport Rd.                           936 S. Trade St.
Fort Worth, TX 76155                          Tryon, NC 28782

Susan Satterfield                             TD Bank, N.A.
101 Glenwalden Ln.                            Attention: Officer/Managing Agent
Tryon, NC 28782                               2035 Limestone Rd.
                                              Wilmington, DE 19808
                Case 21-80172    Doc 3   Filed 05/06/21   Page 8 of 15




This the 6th day of May, 2021.

                                             /s/ Joshua H. Bennett
                                             Joshua H. Bennett, NCSB #32576
                                             Attorney for Debtor
                                             BENNETT GUTHRIE PLLC
                                             1560 Westbrook Plaza Dr.
                                             Winston-Salem, NC 27103
                                             Telephone: (336) 765-3121
                 Case 21-80172     Doc 3       Filed 05/06/21   Page 9 of 15




                       UNITED STATES BANKRUPTCY COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA
                            WINSTON SALEM DIVISION


IN RE:                                     )
                                           )
CRC INVESTMENTS LLC,                       )           Case No. 21-80172
                                           )             Chapter 11
               Debtor.                     )

         INTERIM ORDER GRANTING AUTHORITY TO USE CASH COLLATERAL


         This matter came before the Court after due notice for hearing on      , 2020
to consider the Motion for Interim and Final Orders Granting Authority to Use Cash
Collateral (Doc. ___, the “Motion”) filed by CRC Investments, LLC (the “Debtor”)
pursuant to §363 of the Bankruptcy Code and Rules 2002 and 4001 of the Federal Rules
of Bankruptcy Procedure. The Debtor has complied with all applicable service
requirements, and the Motion is properly before the Court for hearing.
         After due consideration of the matters set forth in the Motion, the evidence
presented, the record in this case, and the comments of parties wishing to be heard, it
appears to the Court that use of cash collateral subject to the terms and conditions
set forth below is reasonable and appropriate, in the best interests of the bankruptcy
                   Case 21-80172     Doc 3    Filed 05/06/21   Page 10 of 15




estate and all creditors, and should be approved on an interim basis, and for good and
sufficient reasons appearing the Court makes the following findings, conclusions and
orders:
         1.       The Debtor filed a voluntary petition seeking relief under Chapter 11 of the
Bankruptcy Code and continues in possession of its assets as debtor-in-possession.
         2.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157
and 1334, and this matter is a core proceeding under 28 U.S.C. §157(b)(2). Venue is
proper pursuant to 28 U.S.C. §§1408 and 1409.
         3.      The Debtor is a North Carolina limited liability corporation that presently
conducts business operations running a hospitality business with lodging and event venue
space at CRC Investments, LLC located at 85 Pine Crest Lane, Tryon, North Carolina
28782.
         4.      The Debtor owes income taxes to the Internal Revenue Service (“IRS”)
which is now a secured lien by the IRS.
         5.      Under 26 U.S.C. §6321, the Internal Revenue Service has an inchoate lien
against all property of the Debtor which includes cash collateral.
         6.      Further, in connection with its business operations, the Debtor obtained an
EIDL (Economic Injury Disaster Loan)             from U.S. Small Business Administration
(“SBA”) secured by certain property of the Debtor, summarized as follows:
              a. Security Agreement securing the Indebtedness by a lien upon the Debtor’s
              personal property and fixtures, but not limited to accounts, inventory,
              equipment, instruments, including promissory notes, chattel paper, including
              tangible chattel paper and electronic chattel paper, documents, letter of credit
              rights, accounts, including health-care insurance receivables and credit card
              receivables, deposit accounts, commercial tort claims, general intangibles,
              including payment intangibles and software, and as –extracted collateral as
              such terms may from the time to time be defined in the Uniform Commercial
              Code (the “Collateral”).
                     Case 21-80172      Doc 3    Filed 05/06/21    Page 11 of 15




       7.          The IRS asserts a first priority security interest in the cash collateral of the
Debtor.
       8.          SBA asserts a security interest in the Collateral, the proceeds of which
would constitute “Cash Collateral” as that term is defined in the Bankruptcy Code.
       9.          With respect to the secured claim held by the IRS:
             a. The amount outstanding as of the Petition Date is approximately $509,757.
             51.
             b. The Debtor believes the fixtures to be worth approximately $448,410.00,
             the bank account balance of approximately $8,669.56, and vehicles and
             equipment have a value of approximately $15,000.00.
       10.         With respect to the secured claim held by SBA:
             a. The amount outstanding as of the Petition Date is approximately
             $126,500.00
             b. The Debtor believes the fixtures to be worth approximately $448,410.00,
             the bank account balance of approximately $8,669.56, and vehicles and
             equipment have a value of approximately $15,000.00.
       11.         The claims held by the IRS and SBA (collectively, the “secured parties”)
have not been scheduled as disputed, unliquidated, or contingent, and the Debtor believes
that the liens and security interest described above are valid, property perfected and not
subject to avoidance. The Debtor reserves for itself, any official committee of unsecured
creditors subsequently created (the “Committee”), and any trustee subsequently
appointed in this Chapter 11 proceeding or in any subsequent Chapter 7 proceeding, any
and all rights to challenge, avoid, object to, set aside or subordinate any claims, liens,
security interests or rights of setoff against the Debtor’s property, or the proceeds, profits
and income generated therefrom.
       12.         The Debtor is dependent upon the use of the Cash Collateral to pay on-
going costs of operating the business and insuring, preserving, repairing and protecting
all its tangible assets, and thus has a need for the use of Cash Collateral. The Debtor will
be receiving deposits as rents become due at the first of the October. If not permitted to
                 Case 21-80172      Doc 3    Filed 05/06/21    Page 12 of 15




use the Cash Collateral to pay these expenses, reorganization would be rendered
impossible, the going concern value of the business will be lost, and the fair market value
of the estate’s assets will be significantly reduced, resulting in financial loss to all parties
in interest. To the end, the Debtor requests the Court to authorize the use of Cash
Collateral as set forth herein.
       13.     An order (the “Interim Order”) granting interim relief, followed by a final
hearing at some future date selected by the Court, would not prejudice the rights of the
IRS as (i) the IRS would continue to maintain existing liens on all existing collateral and
on replacement collateral as set forth below, and (ii) the use of Cash Collateral would
preserve the value of the estate for the benefit of Keystone and all other creditors.
       Based upon the foregoing, the Court concludes that interim use of Cash
Collateral is necessary and that an Order granting interim relief, followed by a further
or final hearing upon due notice, would not prejudice the rights of the secured parties,
and for good and sufficient reasons appearing it is hereby ORDERED as follows:
       1.       Subject to the terms and conditions contained in this Order, the Debtor
may use Cash Collateral in accordance with Section 363 on an interim basis and for the
period through and including        , 2020, in the amounts and for the purposes set forth in
the interim budget for such period attached hereto (the “Budget”), not to exceed 110% on
a line-item cumulative basis, pending further orders of the Court after notice and hearing.
       2.       The Debtor has agreed to provide the secured parties with adequate
protection for the use of its Cash Collateral by:
       a.    Limiting the use of Cash Collateral as generally projected in the Budget and as
set forth in the Interim Order, or as may otherwise be approved by the Court after further
notice and hearing.
       b.    Providing to the secured parties, the Bankruptcy Administrator and any
Committee subsequently appointed (i) evidence of adequate insurance in effect with
respect to all insurable property of the estate, and (ii) budget to actual reports on a
monthly basis by the 21st day of the following month, with the first such report due by
June 21, 2021, and (iii) such other financial reports as may be reasonably requested from
                Case 21-80172     Doc 3       Filed 05/06/21   Page 13 of 15




the Debtor by such parties.
       3.     Notwithstanding any suspension or termination of the right to use Cash
Collateral (a “Termination Date”), the Debtor shall be permitted to carve out from Cash
Collateral or any replacement collateral and use an aggregate amount necessary to pay all
Permitted Trailing Expenses. As used herein, the term “Permitted Trailing Expenses”
shall mean, on the Termination Date, the costs of operating and preserving the estate,
including allowed administrative fees, costs, or expenses, to the extent incurred post-
petition and prior to such Termination Date but in the aggregate amount not to exceed
one hundred ten percent (110%) of the aggregate amounts set forth in the Budget through
such Termination Date.
       4.      In the event the secured parties has any objection to any of the items paid
or provided for as set forth in the monthly reports or other reports of operations filed or
furnished to said creditor, or objects to a proposed budget or to a specific manner in
which Cash Collateral is being used, then said creditor may, upon five (5) business days’
notice to (i) the Debtor, (ii) Debtor’s counsel, (iii) counsel for the Committee, or if no
committee has been appointed, the 20 largest unsecured creditors of the Debtor as
reflected in the Debtor’s Schedules, and (iv) the Bankruptcy Administrator, and
opportunity to cure, on an expedited basis:
       a.      Seek an order of the Bankruptcy Court restraining such payments or usage
as not being in conformity with this Motion; or
       b.      Seek an Order terminating further authority to use Cash Collateral
altogether.
       5.      The terms and conditions of this Order do not necessarily constitute
adequate protection of the interests of the secured parties in its Cash Collateral. Nothing
in this Order shall waive any rights of any creditor unless expressly provided for herein,
including but not limited to the right to assert any claim pursuant to Section 507(b) of
the Bankruptcy Code with priority over all other expenses of administration in this case
and any ensuing Chapter 7 case.
        6.     This Order shall remain in full force and effect until the earlier of (a)
                Case 21-80172       Doc 3    Filed 05/06/21     Page 14 of 15




 entry of an Order by the Court modifying the terms of this Order, or (b) entry of an
 Order by the Court terminating the right to use Cash Collateral.
        7.     Nothing contained herein shall be deemed a waiver by the secured
 parties from seeking further or additional adequate protection of its collateral,
 asserting objections to the Debtor’s further use of Cash Collateral, or pursuing any
 other rights or remedies available to it under law or equity.
        8.     If any or all of the provisions of this Order are hereafter modified,
 vacated or stayed by any subsequent order of this Court or any other court, such
 stay, modification or vacation shall not affect the validity or enforceability of any lien
 or priority authorized or created hereby prior to the effective date of such modification,
 stay, vacation or final order to the extent that said lien or priority is valid, perfected,
 enforceable and otherwise non-avoidable as of the Petition Date. The validity and
 enforceability of all liens and priorities authorized or created in this Order shall
 survive the conversion of this case to a proceeding under Chapter 7 of the
 Bankruptcy Code or the dismissal of this proceeding.
        9.     The terms of this Order shall be binding upon any Committee (if
 formed), and upon any trustee subsequently appointed, including but not limited to a
 Chapter 7 trustee upon conversion of this case to a case under Chapter 7 of the
 Bankruptcy Code; provided however, the findings, conclusions, or orders set forth
 herein are made on an interim basis, shall not constitute a final decision on any legal or
 factual issue, and are without prejudice to the right of any party to raise, contest, or seek
 the same or a different outcome at any subsequent hearing.
        10.   A further hearing (which may be a final hearing) on the Motion will be
held at _____________o’clock a.m. (Eastern) on ____________, at which time the
Court will further consider the Motion for Authority To Use Cash Collateral.
        11.   Counsel for the Debtor shall serve a copy of this Order upon all parties in
interest and shall file a certificate of such service with the Clerk.
                                       END OF DOCUMENT
              Case 21-80172           Doc 3     Filed 05/06/21    Page 15 of 15



        CRC INVESTMENTS LLC (21-80172) Cash Collateral Budget
                       May-2021
                                           Amount
Lodging                          $       26,500.00
Restaurant                       $          850.00
Gift Shop                        $          500.00
                  Total Revenue                       $ 27,850.00

Payroll & Payroll Taxes                       ($14,000.00)
Intuit QuickBooks Software                        ($64.00)
Bookkeeping (JM Laser)                           ($517.00)
Office Expense                                    ($78.00)
Insurance (WC & Property)                      ($1,250.00)
Food & Beverage                                  ($800.00)
Water, Sewer, Garbage                            ($425.00)
Electricity                                    ($2,100.00)
Natural Gas                                      ($850.00)
Telephone                                        ($830.00)
Internet Access                                   ($76.00)
Cable TV                                         ($418.00)
Alliance Laundry                                 ($328.00)
OTA Commissions                                  ($550.00)
PMS (Think & Whistle)                            ($347.00)
Keyhole website marketing                        ($500.00)
Website hosting (Siteground)                      ($40.00)
Select Registry Dues                             ($486.00)
Merchant Processing Fees                         ($562.00)
Utility Deposits                               ($5,116.74)
                        Total Costs                          ($29,337.74)
                         Net Total                                           ($1,487.74)
